DETAILED ACTION
The Amendment filed October 19th, 2021 has been entered and fully considered. Claims 27-31, 33-38, and 40-52 are pending in this application. Claims 27-28, 30-31, 33, 35-37, 41 and 42 have been amended. Claims 45-52 are newly added. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 42 is objected to because of the following informalities: line 2 recites  “wherein Y is distance of signal transmission path".  
Claim 45 is objected to because of the following informalities: line 1 recites “determining temperature beneath tissue surface under one or more electrodes of the electrode array” and should be amended to recite --determine a temperature of a tissue beneath the tissue surface under one or more electrodes of the electrode array --. Similar changes should be made to claim 46. 
Claim 47 is objected to because of the following informalities: line 1 recites “beneath tissue surface” and should be amended to recite -- beneath the tissue surface--. 
Claim 49 is objected to because of the following informalities: line 1 recites “patient” and should recite -- a patient--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27-31, 33, 35-38, 40-42, 45, and 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al., (hereinafter 'Weber', U.S. PGPub. No. 2007/0088413) in view of Cao et al., (hereinafter ‘Cao’, U.S. PGPub. No. 2015/0374435).
Regarding claim 27, Weber discloses a method of controlling an RF-based treatment system, the method comprising: connecting a plurality of nodes of the RF-based treatment system (Figs. 1 and 4-6), wherein a first node controls one or more parameters of an RF drive signal (controller 25, controls 26, 27; see [0024]-[0025]), synchronizing a second node (power supply 16, switching circuit 78 and associated parts) and a third node (electrode assembly 14) with the first node (controller 25, controls 26, 27), wherein first node, second node and third node are in electrical communication with a radiofrequency (RF) transmission line ([0024], “the high frequency power supply 16 is operative to generate high frequency electrical current, typically in the radio-frequency (RF) region of the electromagnetic spectrum”; [0051]), wherein the second node comprises distribution electronics ([0051]; as broadly claimed, the switching circuit 78 is used to distribute high frequency energy amongst the electrodes in either a monopolar or bipolar mode) and the third node comprises an electrode array (electrode assembly 14 including electrode array 18); and transmitting control signals from first node (controller 25, controls 26, 27) to second node (power supply 16, switching circuit 78) using serial communication protocol 
Although Weber discloses “[t]he electrode assemblies 14 of the invention may be used to estimate local impedance factors” ([0061]; also see [0028]), Weber is silent regarding measuring impedance values at one or more electrodes of the electrode array during the active treatment session; determining impedance changes of tissue beneath tissue surface under one or more electrodes of the electrode array using one or more of the measured impedance values; and controlling activation and deactivation of a plurality of electrodes of the electrode array in response to one or more determined impedance changes.
However, in the same field of endeavor, Cao teaches a similar method comprising measuring impedance values at one or more electrodes of the electrode array during the active treatment session ([0015]; [0101], “volume impedance measuring is performed on tissue separately before an operation, during an operation, and after an operation”; [0114]; [0117]). Cao teaches “[b]ecause nerve tissue has a low impedance characteristic, the distribution condition of the nerve tissue may be detected via a electrode, and because tissue degeneration and dehydration of radio frequency ablation may increase impedance of the target tissue, the ablation degree of the nerve tissue may be indirectly reflected by comparing impedance changes before and after nerve ablation” ([0101], thereby meeting in part the limitation regarding determining impedance changes). Further, Cao teaches controlling activation and deactivation of a plurality of electrodes of the electrode array in response to one or more determined impedance changes ([0101], “during an operation, the damage ablation degrees of the target tissue and a vessel are determined by monitoring a change of impedance, so as to determine accurate time to perform or stop ablation”; [0117], “In the radio frequency ablation process, monitor an impedance changed of the 
Regarding claim 28, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses wherein the active treatment session comprises an impedance mapping performed using the electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6) in communication with the RF transmission line ([0028], “The conductive leads 52 may also be used to couple other structures, such as impedance, pressure or thermal sensors (not shown), with the processor of the power supply 16 or another control element either inside the housing 12 or external to the housing 12”; [0061], “The electrode assemblies 14 of the invention may be used to estimate local impedance factors”; see Figs. 4-6).
Regarding claim 29,
Regarding claim 30, Weber in view of Cao teach all of the limitations of the method according to claim 27. In view of the prior modification of Weber in view of Cao, Cao teaches measuring current signals at one or more electrodes of the electrode array (see [0167] for measuring a current value at the radio frequency electrode). 
Regarding claim 31, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses comprising activating and deactivating electrode using the second node (power supply 16, switching circuit 78 and associated parts in Figs. 5-6; [0051] “for switching the operation of the active electrodes 80 between the bipolar mode (FIG. 5) and the monopolar mode (FIG. 6) by reconfiguring the electrical connections 81, 83 in order to change the depth of the delivered energy into the tissue 24”; [0052]).
Regarding claim 33, Weber in view of Cao teach all of the limitations of the method according to claim 28. Weber further discloses wherein the active treatment session ([0025], i.e. power delivered from the power supply 16 to the electrode assembly 14) further comprises performing an impedance mapping using the electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6; [0061], “The electrode assemblies 14 of the invention may be used to estimate local impedance factors”) in communication with one or both of a second electrode array and a drain pad (non-therapeutic passive or return electrode 70). It is noted that the claim is written in the alternative. 
Regarding claim 35, Weber in view of Cao teach all of the limitations of the method according to claim 28. In view of the prior modification of Weber in view of Cao, Cao teaches wherein impedance mapping is performed before the active treatment session or after the active treatment session ([0101], “volume impedance measuring is performed on tissue separately before an operation, during an operation, and after an operation”). 
Regarding claim 36, Weber in view of Cao teach all of the limitations of the method according to claim 28. Weber further discloses comprising mapping impedance using the electrode array (electrode 
Regarding claim 37, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses (Figs. 4-6) wherein the first node comprises an RF driver platform (controller 25, controls 26, 27; [0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or digital signal processor, that controls and supervises the operation of the high frequency power supply 16 for regulating the power delivered from the power supply 16 to the electrode assembly 14”).
Regarding claim 38, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses (Figs. 4-6) comprising controlling, using the second node, transmission of one or more DC power signals (as broadly claimed, power supply 16 transmits power signals to the electrode assembly 14; [0024]). 
Regarding claim 40, Weber in view of Cao teach all of the limitations of the method according to claim 28. Weber further discloses (Figs. 4-6) further comprising transmitting an RF drive signal to or from the second node ([0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or digital signal processor, that controls and supervises the operation of the high frequency power supply 16 for regulating the power delivered from the power supply 16 to the electrode assembly 14”; as broadly claimed, the controller 25 transmits an RF drive signal to the power supply 16 to regulate power delivery).
Regarding claim 41,
Regarding claim 42, Weber in view of Cao teach all of the limitations of the method according to claim 28. Weber further discloses (Figs. 4-6) comprising selecting a distance Y, wherein Y is distance of signal transmission path from output of second node (power supply 16, switching circuit 78 and associated parts including electrical connections 81, 83) to an electrode of the electrode array or an input of applicator that incorporates the electrode array (electrode assembly 14 in Fig. 1 and electrode array 18a includes a set of active electrodes 80 in Figs. 4-6). 
Regarding claim 45, Weber in view of Cao teach all of the limitations of the method according to claim 27. In view of the prior modification of Weber in view of Cao, Cao teaches further comprising determining temperature of tissue beneath tissue surface under one or more electrodes of the electrode array ([0035], “the radio frequency electrode has both a temperature measuring function and an impedance measuring function”; see [0167] for a radio frequency electrode that can simultaneously implement radio frequency releasing, impedance measuring, and temperature measuring). 
Regarding claim 47, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses wherein tissue beneath tissue surface is a subcutaneous volume of tissue under an electrode of the electrode array ([0059], “Handpiece 10 may be used to deliver high frequency energy to modify tissue 24 including, but not limited to, collagen-containing tissue, in the epidermal, dermal and subcutaneous tissue layers, including adipose tissue”).
Regarding claim 48, Weber in view of Cao teach all of the limitations of the method according to claim 47. Weber further discloses wherein the tissue surface is the skin surface and the subcutaneous volume comprises fat ([0059], “Handpiece 10 may be used to deliver high frequency energy to modify tissue 24 including, but not limited to, collagen-containing tissue, in the epidermal, dermal and subcutaneous tissue layers, including adipose tissue”).
Regarding claim 49, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses comprising isolating patient from unsafe electric currents using the first node signal (controller 25, controls 26, 27; see [0005]-[0006]; [0024]-[0025], [0025], “The controller 25 includes a processor, which may be any suitable conventional microprocessor, microcontroller or 
Regarding claim 50, Weber in view of Cao teach all of the limitations of the method according to claim 27. Weber further discloses heating subcutaneous fat in response to heating connective tissue with RF energy ([0059], “Handpiece 10 may be used to deliver high frequency energy to modify tissue 24 including, but not limited to, collagen-containing tissue, in the epidermal, dermal and subcutaneous tissue layers, including adipose tissue”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Cao as applied to claims 27-31, 33, 35-38, 40-42, 45, and 47-50 above, and further in view of Condie et al., (hereinafter ‘Condie’, U.S. PGPub. No. 2013/0296679).
Regarding claim 34, Weber in view of Cao teach all of the limitations of the method according to claim 28. Weber further discloses the method of mapping impedance using the electrode array (see rejection above; [0028], “The conductive leads 52 may also be used to couple other structures, such as impedance, pressure or thermal sensors (not shown), with the processor of the power supply 16 or another control element either inside the housing 12 or external to the housing 12”; [0061], “The electrode assemblies 14 of the invention may be used to estimate local impedance factors”; see Figs. 4-6).
Weber in view of Cao fail to explicitly disclose mapping impedance using the electrode array in communication a second electrode.
However, in the same field of endeavor, Condie teaches a similar system (system 10 in Fig. 1; also see Figs. 2-5 for electrode array 36) comprising a medical device (12) coupled to a control unit (14) including a radiofrequency generator (56). Condie teaches that “the medical device 12 may further include one or more electrically-conductive segments or electrodes 34 positioned on or about the elongate body for conveying an electrical signal, current, or voltage to a designated tissue region and/or for measuring, recording, or otherwise assessing one or more electrical properties or characteristics of surrounding tissue” ([0026]). The control unit (14) further includes an impedance measurement module or signal processing unit (58) to measure one or more impedance characteristics between the electrodes of the medical device ([0033]). Condie further teaches “impedance measurements may be obtained by directing sufficient current from the radiofrequency generator 56 to one or more of the electrodes 34 of the medical device 12 to obtain an impedance value between 1) two or more electrodes on the medical device…” ([0036], thereby meeting the limitation regarding a second electrode). The impedance values .
Claims 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Cao as applied to claim 42 above, and further in view of Weber.
Regarding claim 43, Weber in view of Cao teach all of the limitations of the method according to claim 42, but fail to explicitly disclose wherein Y is less than about 3 feet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Weber in view of Cao to include wherein Y is less than about 3 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 44, Weber in view of Cao teach all of the limitations of the method according to claim 42, but fail to explicitly disclose wherein Y ranges from about 1 foot to 2 feet.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Weber in view of Cao to include wherein Y ranges from about 1 foot to 2 feet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claims 46 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Cao as applied to claim 45 above, and further in view of Marchlinski et al., (hereinafter ‘Marchlinski’, U.S. Pat. 5,562,721). 
Regarding claim 46, Weber in view of Cao teach all of the limitations of the method according to claim 45, but fail to explicitly disclose wherein determining temperature of tissue beneath tissue surface is performed using one or more of the measured impedance values.
However, in the same field of endeavor, Marchlinski teaches a similar method comprising measuring an impedance of a targeted tissue wherein “the effectiveness of the ablation of tissue may be determined by determining the degree of heating of the tissue by measuring the change in impedance in the area of ablation” (abstract). Further, “it has been found that tissue impedance declines substantially proportionally to tissue temperature during the ablation process” (col. 2, ll. 54-56). Marchlinski provides Figure 4 to illustrate the relationship between increasing tissue temperature and decreasing impedance. As illustrated, “[a] substantially linear decrease in impedance was shown in association with rising tissue temperature at the electrode surface induced by the application of RF energy. This pattern was highly reproducible. Accordingly, the tissue impedance monitoring provides reliable information of tissue temperature at the site of energy application via the electrode. It is believed that this is the only unequivocal evidence of actual tissue heating” (col. 7, ll. 33-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Weber in view of Cao to include wherein determining temperature of tissue beneath tissue surface is performed using one or more of the measured impedance values, as taught by Marchlinski. Doing so provides reliable information of tissue temperature at the site of energy application via the electrode and is further believed to be the only unequivocal evidence of actual tissue heating (col. 7, ll. 33-44), thereby increasing accuracy, safety and control. 
Regarding claim 51, Weber in view of Cao teach all of the limitations of the method according to claim 27, but fail to explicitly disclose wherein the determined impedance changes are proportional to temperature changes in the tissue.
However, in the same field of endeavor, Marchlinski teaches a similar method comprising measuring an impedance of a targeted tissue wherein “the effectiveness of the ablation of tissue may be determined by determining the degree of heating of the tissue by measuring the change in impedance in . 
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Cao and further in view of Marchlinski as applied to claim 51 above, and further in view of Parmer et al., (hereinafter 'Parmer’, U.S. PGPub. No. 2011/0178584). 
Regarding claim 52, Weber in view of Cao and Marchlinski teach all of the limitations of the method according to claim 51. In view of the prior modification of Weber in view of Cao and Marchlinski, Cao taches further comprising adjusting RF energy delivered by one or more electrodes of electrode array in response to differences in determined impedance changes ([0015], “monitoring the impedance changed of the target tissue in the radio frequency ablation process, and adjusting radio frequency parameters accordingly”; [0101], “during an operation, the damage ablation degrees of the target tissue and a vessel are determined by monitoring a change of impedance, so as to determine monitor an impedance changed of the target tissue, and adjust a radio frequency parameter accordingly”). 
Weber in view of Cao and Marchlinski are silent regarding adjusting RF energy to homogenize temperature of tissue under treatment below electrode array.
However in view of the prior modification of  Weber in view of Cao and Marchlinski, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the method to include adjusting RF energy to homogenize temperature of tissue under treatment below electrode array since it is well known in the art (as can be seen in Marchlinski) that “[a] substantially linear decrease in impedance was shown in association with rising tissue temperature at the electrode surface induced by the application of RF energy. This pattern was highly reproducible. Accordingly, the tissue impedance monitoring provides reliable information of tissue temperature at the site of energy application via the electrode. It is believed that this is the only unequivocal evidence of actual tissue heating” (col. 7, ll. 33-44).  
 Further, Parmer teaches a similar system and method for controlling the system including an energy delivery element having at least one RF electrode (e.g. four electrodes) ([0073]) wherein the electrodes can be monopolar or bipolar ([0073]; see 5A-5C for energy delivery element 30). Further, impedance monitors (39) associated with the electrodes may be used to detect the impedance values. Parmer teaches “calculated impedance or temperature values can be compared by the microprocessor with temperature and impedance limits. When the values exceed predetermined temperature or impedance values a warning can be given on the display and additionally, the delivery of RF energy to its respective electrode can be decreased or multiplexed to another electrode. A control signal from the microprocessor can reduce the power level by the RF generator, or de-energize the power delivered to any particular electrode…Calculated surface temperatures and impedances can be forwarded by the controller to the display… [and] a control signal can be sent to the RF power source when temperature or impedance values exceed a predetermined level” ([0080], thereby providing homogenized temperature of tissue as claimed). This configuration allows the user to adjust the RF energy delivery to any of the electrodes of 
 Response to Arguments
Applicant’s arguments with respect to claim(s) 27-31, 33-38 and 40-52 have been considered but are moot because the amendment has necessitated a new ground of rejection. 
The claim objection has been overcome. 
The 112 rejections regarding claims 31, 32 and 39 are overcome. The 112 rejection regarding claim 42 has been revised and written above as a claim objection. It is noted claim 42 was not fully amended properly. 
It is the Examiner’s position that Weber et al., ( U.S. PGPub. No. 2007/0088413) in view of Cao et al., (U.S. PGPub. No. 2015/0374435) teach each and every limitation of the method according to claim 27. 
No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794